—In an action to recover a balance due under a "non-recourse dealer agreement”, the plaintiff appeals from an order of the Supreme Court, Westchester County (Nicolai, J.), entered May 24, 1993, which denied its motion for summary judgment.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly denied its motion for summary judgment. The record reveals that the plaintiff’s monthly account statements do not indicate which amounts represent prepayment or acceleration of the retail installment contracts, the events which trigger the defendant’s financial obligation under the non-recourse dealer agreement. Accordingly, the plaintiff failed to make a prima facie showing of entitlement to judgment as a matter of law (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Zuckerman v City of New York, 49 NY2d 557, 562). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.